PER CURIAM.
This is an appeal in an action to determine if a general contractor was liable to an aluminum company for material and services provided as part of an improvement and whether the construction was subject to defects.
Appellant constructed a pool for appellee homeowner. Appellee aluminum company constructed a screened enclosure over the pool. The homeowner, claiming defects in the enclosure, withheld partial payment. Appellee aluminum company sued appellant pool company. The pool company denied liability for the sum due plaintiff for the enclosure but also filed a third-party complaint against the homeowner. The case was tried and submitted to a jury on a special verdict. While the special verdict form was not prepared so as to clearly submit the pleaded issues to the jury, the jury did find that appellant pool company was liable to the aluminum company and that the screen enclosure was not defective. The ambiguities in the special verdict resulted in an ambiguous final judgment.
From an examination of the record we find that under the issues framed by the pleadings, the verdict returned, and the facts and law in the case final judgment should be entered in favor of the aluminum screening company, Johnson & Bailey Aluminum and Carpet, Inc., and against the pool company, St. Augustine Pools, Inc., for $4,176.36 and $724.50 costs, or $4,900.00, and that judgment on the third-party complaint should be entered in favor of the pool company, St. Augustine Pools, Inc., and against the owner, Richard A. Caputo, for the same amount and costs.
REVERSED AND REMANDED for entry of judgment as directed.
ORFINGER, C.J., and DAUKSCH and COWART, JJ., concur.